Citation Nr: 0828819	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to March 1978.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska.  In that decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Prior to the current appeal, and specifically by a September 
2005 rating action, the RO granted service connection for 
irritable bowel syndrome with constipation (10%, effective 
from September 1998) and awarded an increased evaluation from 
20% to 40%, effective from September 1998, for the 
service-connected disc disease of the lumbar spine.  As a 
result of that decision, the veteran's service-connected 
disabilities include:  disc disease of the lumbar spine 
(40%), left testicle mass with urethral stricture (10%), 
irritable bowel syndrome with constipation (10%), 
chondromalacia of the right patella (10%), chondromalacia of 
the left patella (10%), and residuals of a right thumb 
fracture (10%).  In support of the current TDIU claim, the 
veteran maintains that his service-connected low back and 
bilateral knee disabilities in particular are too severe 
(e.g., too painful) to allow him to work in his chosen field 
as a day laborer which involves responsibilties as a janitor, 
mover, and painter.  See, e.g., May 2007 hearing transcript 
(T.) at 3-5, 7-9, 14-16.  

Medical records received during the current appeal reflect 
treatment for, and evaluation of, the veteran's 
service-connected disabilities and the following 
nonservice-connected disorders:  a psychiatric disability 
(variously defined as a mixed adjustment disorder, dysthymia, 
anxiety disorder, and a major depressive disorder); status 
post trauma, supraspinatus tendinosis, and partial tear of 
the infraspinatus tendon; residuals of fracture of the C3-C4 
vertebrae with fusion surgery at C3-4, spinal atrophy, and 
chronic neck pain; tetraplegia; and recurrent migraine 
headaches.  

Significantly, the veteran has not been accorded a VA 
examination during the current appeal to determine the effect 
of solely his service-connected disabilities on his 
employability.  Indeed, on several recent occasions, the 
veteran's representative has noted this fact and has 
requested that the veteran be accorded such an examination.  
See, e.g, T. at 2-3.  The Board agrees.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Copies of records of any low back, 
left testicle, urethral stricture, 
constipation, irritable bowel syndrome, 
bilateral knee, and right thumb 
treatment that the veteran may have 
received at the VA Medical Center in 
Anchorage, Alaska since October 2006 
should be obtained and associated with 
the claims file.  

2.  Thereafter, the veteran should be 
accorded a pertinent VA examination to 
determine the effect of his 
service-connected lumbar spine disc 
disease, left testicle mass with 
urethral stricture, irritable bowel 
syndrome with constipation, 
chondromalacia of both patellae, and 
residuals of a right thumb fracture on 
his ability to procure, and maintain, 
gainful employment.  The claims folder 
must be reviewed by the examiner prior 
to the examination.  Any medically 
indicated tests should be accomplished.  

The examiner is asked to discuss the 
manifestations associated with the 
veteran's service-connected lumbar 
spine disc disease, left testicle mass 
with urethral stricture, irritable 
bowel syndrome with constipation, 
chondromalacia of both patellae, and 
residuals of a right thumb fracture 
and, to the extent possible, to render 
an opinion as to the level of 
impairment caused by these disorders.  
The examiner is also specifically asked 
to render an opinion as to the effect 
of these service-connected disabilities 
on the veteran's ability to procure, 
and to maintain, gainful employment 
(without regard to his age).  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue entitlement to a TDIU.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for further development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


